THE COURT.
For the reasons stated in the opinion filed this day in Civil No. 5927 (ante, p. 587 [76 Pac. (2d) 167]), the orders of the trial court sustaining the respondents’ demurrers to the pleadings of the plaintiffs must be held erroneous, and the judgment of dismissal following thereon is hereby reversed, and the cause referred to the trial court with directions to overrule the demurrers referred to, and also to grant the motion of plaintiffs to file amended pleadings, if so advised, giving leave to the defendants to file an answer to the plaintiffs’ pleadings within such time as the court may deem just.
A petition by respondents to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on March 28, 1938.